United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4457
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
Shondo Billie,                          *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: April 5, 2007
                                Filed: April 10, 2007
                                 ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       A jury found Shondo Billie guilty of one count of sexual abuse of a minor, in
violation of 18 U.S.C. § 2243(a), and four counts of aggravated sexual abuse of a
minor, in violation of 18 U.S.C. § 2241(c). The district court1 sentenced him to 230
months in prison and 5 years of supervised release. On appeal, counsel has filed a
brief under Anders v. California, 386 U.S. 738 (1967), containing a request to
withdraw. For the reasons discussed below, we affirm.



      1
       The Honorable Daniel Hovland, Chief Judge, United States District Court for
the District of North Dakota.
       Counsel argues that the district court erred by denying the defense’s motion in
limine to exclude any evidence of additional, similar abuses by Billie against the same
victim during the same approximate period of time. We conclude that the district
court did not abuse its discretion by admitting this evidence under Federal Rules of
Evidence 413 and 414 because, in the circumstances of this case, the probative value
of the evidence was not substantially outweighed by the danger of unfair prejudice.
See United States v. Benais, 460 F.3d 1059, 1063 (8th Cir. 2006) (upholding
admission of evidence of other sexual assaults under Fed. R. Evid. 413 and 414 when
applying Fed. R. Evid. 403’s balancing test).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and having found no non-frivolous issues for appeal, we affirm the judgment
of the district court and grant counsel’s request to withdraw. We deny Billie’s
pending motion for substitute counsel.
                       ______________________________




                                         -2-